UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4994



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANCISCO ANDRADE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cr-00079)


Submitted:   May 30, 2007                  Decided:    July 10, 2007


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Paul G.
Gill, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Charles P. Rosenberg, United States Attorney, Sara E.
Flannery, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Francisco Andrade appeals the district court’s judgment

entered pursuant to a jury verdict convicting Andrade of assault

with intent to commit murder, assault with a dangerous weapon,

assault   resulting   in    serious   bodily     injury,   and    assault    by

striking, beating, and wounding.          Andrade was tried with two co-

defendants, Eber Mejia-Argueta and Jesus Melchor, on charges of

conspiracy to commit the assault and for the assault itself.                The

two co-defendants were acquitted of all counts, and Andrade was

acquitted of conspiracy.

           On October 30, 2005, Andrade, Mejia, Melchor and the

victim, James Chappelle, were incarcerated in B Pod South at the

Petersburg      Federal    Correctional        Center   (hereinafter     “FCC

Petersburg”).     Chappelle was the unit orderly charged with doing

laundry on that day.        At some time between 9:00 and 9:30 p.m.,

Andrade   and   Chappelle    got   into    a   verbal   confrontation    over

Andrade’s laundry. Andrade then left the laundry room but returned

approximately five minutes later.              Chappelle and Andrade then

became involved in a brief physical altercation.           The fight ended

just before all prisoners were required to return to their cells

for the evening count.

           After the evening count, Chappelle eventually went to

Andrade’s cell after he was approached by an inmate who told him it

would be in his best interest to speak to Andrade.               At Andrade’s


                                   - 2 -
cell, Andrade waived Chappelle into the room.     Upon entering the

room, Andrade told Chappelle that he was through.    Chappelle then

turned to leave the cell but, according to his testimony, was hit

on the nose by Mejia who apparently had been behind him.      After

being struck, Chappelle felt his head being pulled down and was

punched, kicked and stabbed.     Chappelle described the cutting of

his throat as starting at his ear and just scratching him until it

hit his esophagus, where it bounced and split his throat wide open.

Chappelle described the stab wound to his chest as coming from

behind him, over his shoulder.    Chappelle did not see who stabbed

him.

          Chappelle managed to escape and ran for help.   Chappelle

was eventually transported to the emergency room where he was

treated by an emergency room doctor.      According to the doctor,

Chappelle received eighteen stitches in his neck and six stitches

in his chest.

          In addition to Chappelle, four other FCC Petersburg

inmates testified for the Government.     Andrade contends that all

five witnesses presented either wholly or partly false testimony.

Andrade claims that because the Government knowingly used perjured

testimony and because the testimony may have affected the outcome

of his case, his conviction must be reversed.   Andrade also claims

there was insufficient evidence to convict him of assault with

intent to commit murder.   We affirm Andrade’s conviction because


                                 - 3 -
admission of the challenged testimony was not plain error and

because the evidence was sufficient to convict Andrade of assault

with intent to commit murder.

            Andrade failed to raise in the court below his claim that

the Government knowingly used perjured testimony to secure his

conviction. Therefore, Andrade’s first claim is reviewed for plain

error.    United States v. Olano, 507 U.S. 725, 732 (1993).               To

establish plain error, Andrade must show that:         (1) admission of

the allegedly false testimony was error; (2) the error was “plain”;

and (3) the error affected his substantial rights.          Id.    Further,

even if these requirements are met, we must also conclude that the

error    seriously   affected   the   fairness,   integrity,      or   public

reputation of the judicial process.        Id.

            Andrade alleges that the Government was aware that the

testimony of its five inmate witnesses was false for two reasons.

First, according to Andrade, a videotape of the assault, introduced

into evidence by the Government, contradicted the testimony of the

Government witnesses.      Second, the Government offered Andrade a

plea agreement with a stipulation of facts that Andrade acted alone

in assaulting Chappelle and causing his injuries.

            We conclude that Andrade has failed to establish that the

Government   knowingly   used   perjured   testimony   in   securing     his

conviction. At most, Andrade has established that the Government’s

case contained inconsistencies for the fact-finder to resolve.


                                  - 4 -
“Mere inconsistencies in testimony by government witnesses does not

establish the government’s knowing use of false testimony.” United

States v. Griley, 814 F.2d 967, 971 (4th Cir. 1987).

            Andrade’s claim that the Government knowingly presented

false testimony because it offered him a plea deal in which it

stipulated that he acted alone is without merit.         According to the

Government, the stipulation was made at Andrade’s insistence.

However,    Andrade   refused   to     accept   the   agreement   and   its

stipulation.     Andrade’s refusal to accept the agreement and to

thereby conclusively admit to the assault freed the Government to

proceed to trial on its theory of conspiracy with its supporting

evidence.    Andrade therefore fails to establish error, much less

plain error.

            Additionally, Andrade cannot establish that the admission

of the challenged testimony affected his substantial rights because

he fails to show that the testimony affected the outcome of his

case.      The record contains ample evidence independent of the

allegedly false testimony supporting his conviction for assault

with intent to commit murder.        Andrade therefore fails to meet any

prong of the Olano test.

            Andrade next contends the evidence was insufficient to

sustain his conviction for assault with intent to commit murder.

This Court reviews the district court’s decision to deny a Fed. R.

Crim. P. Rule 29 motion de novo.       United States v. Smith, 451 F.3d


                                 - 5 -
209, 216 (4th Cir.), cert. denied, 127 S. Ct. 197 (2006).   Where,

as here, the motion is based on a claim of insufficient evidence,

the jury’s verdict must be sustained if supported by substantial

evidence, taking the view most favorable to the prosecution.

Glasser v. United States, 315 U.S. 60, 80 (1942).      Substantial

evidence is “evidence that a reasonable finder of fact could accept

as adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”   Smith, 451 F.3d at 216 (quoting

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).   We do not weigh the evidence or review the credibility of

witnesses.   United States v. Wilson, 118 F.3d 228, 234 (4th Cir.

1997). And we will not reverse a conviction on sufficiency grounds

unless the prosecution’s failure is clear.   United State v. Moye,

454 F.3d 390, 394 (4th Cir.), cert. denied, 127 S. Ct. 452 (2006).

          We conclude that, viewing all the evidence in favor of

the prosecution, a rational trier of fact could have found beyond

a reasonable doubt that Andrade possessed the requisite intent to

commit murder during the assault.      The emergency room doctor’s

unrefuted testimony was that Chappelle’s neck wound was serious

because the cut was over the muscle area where the jugular veins

are located and, had those veins been compromised, Chappelle likely

would have bled to death.    The doctor also x-rayed Chappelle’s

chest to make certain his lung was not punctured by the stab wound

to his chest.   Also, the jury could permissibly draw inferences


                               - 6 -
about Andrade’s intent from the mere fact that he chose to cut

Chappelle’s throat.

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 7 -